Citation Nr: 0529000	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  03-18 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (RO) Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to secondary service connection for 
diverticulosis.

2.  Entitlement to an increased rating for anxiety neurosis, 
currently assigned a 30 percent evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from June 1965 to January 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the Cleveland, 
Ohio, Regional Office (RO), which denied secondary service 
connection for diverticular disease and confirmed a 30 
percent rating for anxiety neurosis.  In August 2003, an RO 
hearing was held before a Decision Review Officer.  

Although it appears that appellant and his representative, in 
a May 2003 Substantive Appeal and at the RO hearing, raised 
the issue of secondary service connection for a stomach 
disorder, the RO in a February 2004 rating decision only 
denied direct-incurrence service connection for a stomach 
disorder.  Parenthetically, appellant has not expressed 
formal disagreement with that February 2004 rating decision, 
and as such, the issue of direct-incurrence service 
connection for a stomach disorder is not for appellate 
consideration at this time.  Further, since the issue of 
secondary service connection for a stomach disorder has not 
been adjudicated by the RO, it is referred to the RO for 
appropriate action.  Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  It has not been shown, by credible competent evidence, 
that diverticulosis was caused or aggravated by the service-
connected anxiety neurosis.

2.  Appellant's service-connected anxiety neurosis is 
manifested primarily by mildly anxious mood, restless sleep, 
and reported global assessments of functioning which indicate 
that overall, appellant is primarily no more than mildly 
impaired from a psychologic, social, and industrial 
standpoint.


CONCLUSIONS OF LAW

1.  Diverticulosis was not proximately due to, the result of, 
or aggravated by service-connected disability.  38 C.F.R. 
§ 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The criteria for a rating in excess of 30 percent for 
anxiety neurosis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Notice

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of written 
correspondence, including an April 2002 VCAA letter and a 
Statement of the Case and Supplemental Statement of the Case 
that were sent to the appellant.  Such written correspondence 
informed the appellant of what information and evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  It is clear from 
the record, including the April 2002 VCAA letter, that 
appellant was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claims.  See 38 
C.F.R. § 3.159(b)(1).  The Board finds that the RO informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  In addition, the Statement of the Case 
included the provisions of 38 C.F.R. § 3.159(b).  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the unfavorable August 2002 AOJ decision that is the basis of 
this appeal was decided subsequent to the issuance of 
appropriate VCAA notice in April 2002.  The content of the 
notice provided to the appellant as discussed above fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  All 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); See also 38 
C.F.R. § 20.1102 (harmless error).  In this case, each of the 
four content requirements of a VCAA notice has been fully 
satisfied.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See VAOPGCPREC 7-2004 (July 16, 2004).


Duty to Assist

With regard to the duty to assist, the record contains VA and 
private medical records and recent 2002 VA psychiatric and 
gastroenterologic examinations.  Said VA psychiatric 
examination together with VA clinical records sufficiently 
described the nature and severity of the service-connected 
anxiety disorder, and included assignment of scores on the 
Global Assessment of Functioning Scale (GAF Scale), which 
deals with the degree to which an individual functions 
socially and industrially.  Said VA gastroenterologic 
examination included an adequate medical opinion as to 
whether appellant's diverticular disease was related to his 
anxiety neurosis.  

Appellant and his representative have had an opportunity to 
submit medical records and other documents, and appellant has 
testified at a hearing on appeal.  It does not appear that 
appellant or his representative has informed the VA of the 
existence of any available, additional, specific competent 
evidence that might prove to be material concerning said 
appellate issues in question.  See Mayfield, supra.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions of VCAA has been 
satisfied with respect to the issues on appeal.


I.  Secondary Service Connection for Diverticulosis

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Where a claimant's 
service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  Allen, supra.

The post-service clinical evidence indicates that appellant 
had anxiety over the years.  Private medical records revealed 
that in October 1969, appellant had complaints of right upper 
abdominal pain and probable spastic colon syndrome was 
diagnosed.  On February 1970 VA examination, an abdominal 
evaluation was unremarkable.  In February 1975, a 
psychophysiological gastrointestinal disorder was diagnosed.  
However, the earliest post-service clinical evidence 
documenting diverticulosis was not until an October 2001 
colonoscopy was performed due to rectal pain and bleeding, 
and a few diverticula were detected.  Mild diverticulosis, 
internal hemorrhoids, and normal cecum were diagnosed post 
colonoscopy.  

On July 2002 VA gastroenterologic examination, appellant 
reported that approximately one and a half years ago, he 
began having painful bowel movements and bleeding; and that a 
colonoscopy was performed which showed benign polyps and mild 
diverticulitis.  Significantly, the examiner opined that 
appellant had diverticulosis "which is a process of aging"; 
that it was not likely that his diverticulosis was related to 
anxiety neurosis; and that his problem was primarily 
diverticulosis, not diverticulitis.  

Although it is asserted by appellant, or on his behalf, that 
his diverticular disease is related to the service-connected 
psychiatric disability, a lay person's opinion as to medical 
causation is not competent evidence, since a lay person lacks 
medical expertise to offer such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In short, that July 2002 VA gastroenterologic medical opinion 
is an overwhelmingly negative piece of evidence, since it 
persuasively explained that appellant's diverticular disease 
was due to the aging process and was unrelated to appellant's 
service-connected psychiatric disability.  Said medical 
opinion has not been rebutted by any competent credible 
evidence of record.  The Board concludes, therefore, that it 
would be mere speculation to assume that the appellant's 
diverticular disease was in any way related to his anxiety 
disorder.  To resort to mere speculation is prohibited by the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107 (West 
2002) and Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Thus, the claim for secondary service connection for 
diverticulosis is denied.  38 C.F.R. § 3.310(a), Allen.  
Since the evidence preponderates against allowance of this 
claim, the benefit-of-the-doubt doctrine is inapplicable, for 
the aforestated reasons.


II.  An Increased Rating for Anxiety Neurosis

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected disability 
on appeal in the context of the total history of that 
disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

It should be pointed out that the 30 percent evaluation in 
effect for appellant's anxiety disorder is a "protected" 
rating, since it has been in effect for more than 20 years.  
See 38 C.F.R. § 3.951(b) (2004).  The applicable VA Schedule 
for Rating Disabilities provisions provide a general rating 
formula for mental disorders, including anxiety disorders.  A 
100 percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130 (effective November 7, 1996).

VA clinical records reveal that in July 2001, appellant 
reported that he was doing quite well on his medication for 
anxiety, particularly after retiring in January.  A GAF scale 
score of 63 was assigned.  

On June  2002 VA psychiatric examination, appellant reported 
that he had retired approximately a year and a half ago; and 
that prior to retirement, he experienced a lot of stress.  
His current complaints included restless sleep.  He 
reportedly did physical labor on his farm that relieved his 
anxiety; liked to be active all day; attended church and was 
active there as a part-time minister; visited members of his 
community; and was happy in his interpersonal relationships.  
He stated that his anxiety did not limit his activity in any 
way.  Clinically, he appeared neatly dressed, well-groomed, 
friendly, cooperative, and somewhat tense.  Speech was normal 
and answers were appropriate.  A mildly anxious mood was 
noted.  He was alert and correctly oriented with intact 
cognitive functioning.  Anxiety disorder was diagnosed and a 
GAF scale score of 65 was assigned.

VA clinical records reveal that in November 2002, appellant 
reported that he was doing quite well on his medication.  He 
had a bright affect, related well, was pleasant, calm, and 
happy, and had goal-directed thoughts.  A GAF scale score of 
65 was assigned.  In July 2003, he reported doing "pretty 
good" although on occasion, he would become "tense" and 
experience stomach upset.  He reported having fragmented 
sleep, but slept up to 6 hours nightly.  He reported not 
being depressed and that he tried to stay active.  Anxiety 
disorder stable on medication was assessed.  

During an August 2003 RO hearing, appellant testified that he 
did not have panic attacks; and that he was constantly tense, 
worked on his farm, went to dinner with his family at least 
once a week, and was very active in his church.  

It should be pointed out that GAF Scale scores are 
significant pieces of evidence that the Board considers in 
deciding the appropriateness of an assigned psychiatric 
disability rating, but are not determinative in and of 
themselves of the appellate issue.  The evidentiary record 
reveals that the GAF Scale scores assigned appellant on June 
2002 VA psychiatric examination and in the VA clinical 
records during the relevant period in question, including in 
November 2002, were 63 or 65, and are indicative of no more 
than a mild degree of psychiatric impairment.  According to 
the American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition 
(1994), a GAF Scale score of 61 - 70 contemplates some mild 
symptoms, or some difficulty in social, occupational or 
school functioning, but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  A GAF 
Scale score of 51 - 60 contemplates moderate symptoms, or 
moderate difficulty in social, occupational or school 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), wherein the Court explained that "GAF is a scale 
reflecting the ['] psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness....[']."  

Appellant's psychiatric disability appears to have remained 
relatively stable with medication, and he was reportedly 
quite active in farming as well as in his church activities.  
Significantly, on said 2002 VA psychiatric examination, 
appellant's mood was described as only mildly anxious and he 
was correctly oriented with essentially intact cognitive 
functioning.  It does not appear from the VA clinical records 
or his own testimony that his psychiatric state has 
appreciably changed since the aforementioned VA psychiatric 
examination.  

It is noteworthy that despite the adverse impact appellant's 
psychiatric disability causes, he has nevertheless engaged in 
activities of daily living, including maintaining his 
personal appearance, and remained correctly oriented with 
essentially intact cognitive functioning.  No bizarre or 
inappropriate behavior was indicated.  The evidentiary record 
additionally indicates that he has continued to function 
without any significant mental health treatment other than 
psychotropic medication and outpatient therapy.

The Board finds that the GAF scores of no less than 63, as 
well as the other clinical findings, do not more nearly 
approximate the criteria for a 50 percent rating, for the 
aforestated reasons.  In particular, the clinical records do 
not reveal occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships (the 
criteria for a 50 percent evaluation under the applicable 
rating criteria).

The clinical evidence does not show that appellant's service-
connected psychiatric disability, in and of itself, presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards, as is required for consideration of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  The 
benefit-of-the-doubt doctrine is inapplicable, since the 
preponderance of the evidence is against allowance of this 
appellate issue, for the aforestated reasons.




ORDER

Entitlement to secondary service connection for 
diverticulosis is denied.

Entitlement to an evaluation in excess of 30 percent for 
anxiety neurosis is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


